Citation Nr: 1648046	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  06-29 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for cervical spine arthritis, to include as secondary to service-connected lumbar spine degenerative disc disease, previously rated as a thoracic and lumbar strain ("lumbar spine disability").

2.  Entitlement to service connection for a right shoulder condition, to include as secondary to the service-connected lumbar spine disability.

3.  Entitlement to service connection for a left shoulder condition, to include as secondary to the service-connected lumbar spine disability.

4.  Entitlement to an increased rating for hearing loss, rated initially as noncompensable, as 10 percent disabling from July 8, 2011, and as noncompensable from October 4, 2014.

5.  Entitlement to an increased rating for left lower extremity radiculopathy, rated as 10 percent disabling for the entire period of appeal.

6.  Entitlement to an increased rating for right lower extremity radiculopathy, rated as 10 percent disabling for the period of appeal prior to October 1, 2014, and as 20 percent disabling thereafter.

7.  Entitlement to an effective date earlier than October 1, 2014, for the 20 percent rating for right lower extremity radiculopathy.

8.  Entitlement to an increased rating for the lumbar spine disability, rated as 20 percent disabling for the period of appeal prior to October 1, 2014, and as 40 percent disabling thereafter.

9.  Entitlement to an effective date earlier than October 1, 2014, for the 40 percent rating for the lumbar spine disability.

10.  Entitlement to an effective date earlier than October 1, 2014, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served in the Michigan Army National Guard from June 1980 to August 1995, with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), including a 15-day period of ACDUTRA from February 8 to February 22, 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2010, June 2012, and October 2014 rating decisions.

In October 2010, the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, granted service connection for hearing loss, assigning a noncompensable (zero percent) rating effective December 16, 2009.

In June 2012, the Detroit RO granted service connection for left lower extremity radiculopathy associated with the lumbar spine disability, assigning a noncompensable rating effective September 24, 2010; granted service connection for right lower extremity radiculopathy associated with the lumbar spine disability, assigning a 10 percent rating effective September 24, 2010; increased the rating for hearing loss to 10 percent effective July 8, 2011; continued a 20 percent rating for the lumbar spine disability; and denied service connection for cervical spine arthritis and a bilateral shoulder condition.

With regard to the claims for increased ratings for the lumbar spine disability and bilateral lower extremity radiculopathy, the Board notes by way of procedural background that the Veteran previously appealed a December 2005 rating decision that continued a 20 percent rating for the lumbar spine disability (then rated as a thoracic and lumbar strain).  An August 2010 Board decision denied a rating in excess of 20 percent, and the Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court), which vacated and remanded the Board decision.  

In December 2012, the Board again denied a rating in excess of 20 percent for the lumbar spine disability.  The Board also noted that the award of separate evaluations for radiculopathy of the bilateral lower extremities were part and parcel of the lumbar spine claim, and denied an initial rating in excess of 10 percent for the right lower extremity and granted a rating of 10 percent from April 14, 2012, for radiculopathy of the left lower extremity.  In an August 2013 Order, the Court remanded the December 2012 Board decision, only to the extent that entitlement to a TDIU had not been adjudicated, consistent with the terms of a Joint Motion for Partial Remand.  As such, the lumbar spine and bilateral lower extremity radiculopathy increased rating claims presently before the Board only relate to the period of time since the December 2012 Board decision.   

Finally, in two October 2014 rating decisions, the Evidence Intake Center in Newnan, Georgia, decreased the rating for hearing loss to noncompensable effective October 4, 2014; increased the rating for the lumbar spine disability to 40 percent effective October 1, 2014; and increased the rating for the right lower extremity to 20 percent effective October 1, 2014.  An October 2014 rating decision also granted entitlement to a TDIU effective October 1, 2014, following a May 2014 Board remand.

The issue of entitlement to service connection for a right knee condition has been raised by the record in an April 2015 statement in which the Veteran's representative indicates that a claim was submitted in May 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for cervical spine arthritis and a bilateral shoulder condition; increased ratings for the period of appeal from October 1, 2014, for the lumbar spine disability and radiculopathy of the bilateral lower extremities; an increased rating for the period of appeal from October 4, 2014, for hearing loss; and an effective date earlier than October 1, 2014, for the grant of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the period of appeal prior to July 8, 2011, the Veteran's hearing loss manifested by no more than Level IV hearing acuity in the right ear and Level I hearing acuity in the left ear.

2.  For the period of appeal from July 8, 2011, to October 4, 2014, the hearing loss manifested by no more than Level V hearing acuity in the right ear and Level II hearing acuity in the left ear.

3.  For the period of appeal prior to October 1, 2014, the left lower extremity radiculopathy more nearly approximated mild radiculopathy, including subjective reports of pain and numbness or tingling in the left foot, without objective findings of intermittent or constant pain, paresthesias or dysesthesias, or numbness in the left lower extremity.  

4.  For the period of appeal prior to October 1, 2014, the right lower extremity radiculopathy more nearly approximated mild radiculopathy, including intermittent pain and mild paresthesias and/or dysesthesias of the right lower extremity, without numbness.  

5.  It is not factually ascertainable that a 20 percent rating for the right lower extremity radiculopathy was warranted at any point prior to October 1, 2014.  

6.  For the period of appeal prior to October 1, 2014, the lumbar spine disability manifested by forward flexion to 35 degrees, without evidence of ankylosis of the thoracolumbar spine.

7.  It is not factually ascertainable that a 40 percent rating for the lumbar spine disability was warranted at any point prior to October 1, 2014.  


CONCLUSIONS OF LAW

1.  For the period of appeal prior to July 8, 2011, the criteria for the assignment of a compensable rating for hearing loss were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  For the period of appeal from July 8, 2011 to October 4, 2014, the criteria for the assignment of a rating in excess of 10 percent for hearing loss were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

3.  For the period of appeal prior to October 1, 2014, the criteria for the assignment of a rating in excess of 10 percent for the left lower extremity radiculopathy were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2015).

4.  For the period of appeal prior to October 1, 2014, the criteria for the assignment of a rating in excess of 10 percent for the right lower extremity radiculopathy were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2015).

5.  The criteria for entitlement to an effective date earlier than October 1, 2014, for the grant of an increased rating of 20 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

6.  For the period of appeal prior to October 1, 2014, the criteria for the assignment of a rating in excess of 20 percent for the lumbar spine disability were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2015).

7.  The criteria for entitlement to an effective date earlier than October 1, 2014, for the grant of an increased rating of 40 percent for the lumbar spine disability have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided notice letters to the Veteran in March, 2010, December 2010, February 2012, and March 2012, prior to the adjudication of the increased rating and service connection claims.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection and increased rating, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letters also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).         
                                                                                                                                                                                                                                                                                                                            
The Veteran's claim for higher initial rating for hearing loss and earlier effective dates are downstream issues, which were initiated by the Notice of Disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice with regard to these claims.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his increased rating claims for the period of appeal prior to October 1, 2014.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Rather, the Veteran's representative indicated in an April 2014 statement that any VCAA notice errors were waived.  Thus, there is no prejudice to the Veteran in the Board's considering the increased rating claims on their merits.  The Board finds that the duty to notify provisions have been fulfilled with regard to these claims, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the claims for the period of appeal prior to October 1, 2014, and the duty to assist requirements have been satisfied for this period of appeal.  All available service treatment records (STRs), VA medical records, and private treatment records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the increased rating claims. 

The Veteran underwent VA examinations in September 2010 (audiological), May 2012 (audiological), and August 2013 (lumbar spine and radiculopathy) to obtain medical evidence regarding the nature and severity of the hearing loss, lumbar spine, and radiculopathy for the period of appeal prior to October 2014.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinion is provided as the nature, etiology, and severity of any diagnosed conditions.  As such, the Board finds that the Veteran has been afforded adequate examination for the period of appeal prior to October 1, 2014.  The Board finds that VA's duty to assist has been met for this period of appeal.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met for the period of appeal prior to October 1, 2014, and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the increased rating claims for this period of appeal.

II.  Increased Rating Claims

Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  The Board assesses both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A.  Hearing Loss

Rating Criteria

Where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d). 

Table VI
Numeric designation of hearing impairment based on puretone threshold average and speech discrimination.

% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Table VIA
Numeric designation of hearing impairment based only on puretone threshold average: 

0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

The findings for each ear from either Table VI or Table VIA, are then applied to Table VII (Percentage Evaluations for Hearing Impairment) to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e). 
Table VII
Percentage evaluation for hearing impairment (diagnostic code 6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VIII
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I

Analysis:  Period of Appeal Prior to July 8, 2011

VA treatment records indicate that in October 2009, the Veteran had an audiology consultation.  His puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
average
RIGHT EAR
65
30
55
65
53.75
LEFT EAR
15
20
20
25
20.00

Results of a Maryland CNC word list test showed speech recognition of 100 percent in the right year and 92 percent in the left ear.

The Veteran was afforded a VA audiological examination in September 2010.  The examiner noted that the Veteran had a known cholesteatoma of the right ear and that he would be having surgery to remove it.  The Veteran reported that he had difficulty hearing speakers on his right side, as well as the telephone and television.  His puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
average
RIGHT EAR
75
60
55
55
61.25
LEFT EAR
30
10
25
40
25.25

Speech recognition ability was 92 percent both ears.  The examiner diagnosed moderate to severe mixed hearing loss in the right ear, and mild to moderate high frequency noise-induced pattern sensorineural hearing loss in the left ear.

A treatment noted dated in June 2011 noted without further elaboration that Veteran had right ear discharge, was awaiting surgery to remove the cholesteatoma, and had right ear hearing loss.

In sum, the results of the two hearing tests during this period of appeal  translate to, at worst, Level II in the right ear and Level I in the left ear under Table VI.  38 C.F.R. § 4.85. 

 The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  The Veteran's right ear demonstrates exceptional levels of hearing impairment because the puretone threshold at each of the four specified frequencies was 55 decibels or more.  38 C.F.R. §  4.86 (b).  When an exceptional pattern of hearing loss exists, VA is to use the higher level of Tables VI and VIa.  Table VIa indicates that the Veteran has Level IV hearing loss in the right ear.  Entering that numeric designation into Table VII, with the poorer ear at level IV hearing loss and the better ear at level I hearing loss, a zero percent rating is still warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85.

Therefore, a compensable disability evaluation is not warranted under Diagnostic Code 6100 during this period of the appeal.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The Board considered the provisions for paired organs under 38 C.F.R. § 3.383; however as neither ear's hearing loss is compensable to a degree of 10 percent or more, this regulation does not apply.  38 C.F.R. § 3.383 (a)(3).  Because the preponderance of the evidence weighs against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.
 


Analysis:  Period of Appeal From July 8, 2011 to October 4, 2014

The Veteran had a VA audiological examination in May 2012.  His puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
average
RIGHT EAR
70
70
75
60
68.75
LEFT EAR
30
40
40
50
40.00

Speech recognition ability was 96 percent the right ear and 88 percent in the left ear.  The examiner indicated that the puretone test results were valid for rating purposes, and that the use of the speech discrimination score was also appropriate for the Veteran.

In April 2013, the Veteran reported that he thought his hearing had worsened.  He was noted to not use hearing aids.  Physical examination showed significant middle ear mastoid opacification on the right ear.  The right ear was suctioned and cerumen impaction was removed from the left ear canal.  

The Veteran reported again in March 2014 a subjective worsening of his hearing in both ears.  He was provided a comprehensive hearing test in April 2014.  The audiologist noted that the results were not adequate for rating purposes, but indicated that there was moderate hearing mixed loss in the right ear and mild to moderate mixed loss in the left ear.  

The medical evidence of record during this period of appeal translates to Level II in the right ear and Level II in the left ear under Table VI.  38 C.F.R. § 4.85. 

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  The Veteran's right ear demonstrates exceptional levels of hearing impairment because the puretone threshold at each of the four specified frequencies was 55 decibels or more.  38 C.F.R. §  4.86 (b).  When an exceptional pattern of hearing loss exists, VA is to use the higher level of Tables VI and VIa.  Table VIa indicates that the Veteran has Level V hearing loss in the right ear.  Entering that numeric designation into Table VII, with the poorer ear at level V hearing loss and the better ear at level II hearing loss, a 10 percent rating is warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85.

Therefore, an evaluation in excess of 10 percent is not warranted under Diagnostic Code 6100 during this period of the appeal.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Because the preponderance of the evidence weighs against the claim for a rating in excess of 10 percent for this period of appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

B.  Radiculopathy of the Left and Right Lower Extremities

Rating Criteria

The Veteran's radiculopathy of the left extremity and radiculopathy of the right extremity are both rated under Diagnostic Code 8520, for paralysis of the sciatic nerve.  Both extremities were rated as 10 percent disabling for the period of appeal prior to October  1, 2014.

Diagnostic Code 8520 provides that a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  Id.  A 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  Id.  A 60 percent rating is warranted for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  Id.  An 80 percent rating is warranted for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  Id.

Analysis:  Period of Appeal Prior to October 1, 2014

VA treatment records indicate that in September 2012, the Veteran reported having pain in both feet.  He was noted to have lumbar radiculopathy with bilateral leg and buttock pain.  The pain was constant and there was no numbness.  He was also noted to have heel spur syndrome with plantar fasciitis.  

In July 2013, the Veteran reported that his back pain "shoots down to the right thigh" at times.  He was noted to have mild to moderate bilateral neuroforaminal stenosis.  

In an August 2013 VA examination, the Veteran reported having pain in his right leg and foot with some mild numbness and tingling in the right foot.  He also reported occasional numbness and tingling in the left foot.  Results of a sensory examination were normal in the bilateral upper anterior thighs, thighs/knees, lower legs/ankles, and feet/toes.  Straight leg raising tests were negative in both lower extremities.  The Veteran had mild intermittent pain and mild paresthesias and/or dysesthesias in the right lower extremity.  He did not have constant or intermittent pain, paresthesias and/or dysesthesias, or numbness in the left lower extremity.  The examiner indicated that the Veteran had mild radiculopathy of the right lower extremity and no radiculopathy of the left lower extremity.  He was noted to occasionally use a walker for back pain.

In February  and August 2014, the Veteran was again noted to have mild to moderate bilateral neuroforaminal stenosis.  

The Board finds that, for this period of appeal, the record does not demonstrate the requisite manifestations for ratings in excess of 10 percent for the left lower extremity radiculopathy or the right lower extremity radiculopathy.  

For 20 percent ratings under Diagnostic Code 8520, the evidence must show moderate incomplete paralysis of the left or right sciatic nerves.  In this case, the weight of the evidence shows that for this period of the appeal, the Veteran had mild radicular pain of the right lower extremity and no radicular pain of the left lower extremity.  In August 2013 VA examination, the straight leg raising test was normal in both lower extremities and sensory examination results were normal in both lower extremities.  

Consideration has also been given to the potential application of the other diagnostic codes for disabilities of the peripheral nerves.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510-8540.  However, the Board finds no basis upon which to assign an evaluation in excess of 10 percent for the Veteran's right and left lower extremity disabilities for the period of appeal prior to October 1, 2014.  Diagnostic Codes 8510 through 8540 refer to paralysis of various nerves.  The Veteran has not been shown to have any paralysis of any other nerves, including his bilateral external popliteal, musculocutaneous, anterior tibial, internal popliteal, posterior tibial, anterior crural, internal saphenous, obturator, external cutaneous, and ilio-inguinal nerves.  Other diagnostic codes are therefore not applicable here.

In sum, evaluations in excess of 10 percent for the left and right lower extremity radiculopathy are not warranted for the period of appeal prior to October 1, 2014.  Because the preponderance of the evidence weighs against the claims for ratings in excess of 10 percent for this period of appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

C.  Lumbar Spine Disability

Rating Criteria

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic Code 5010 (traumatic arthritis) directs that arthritis be rated under Diagnostic Code 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major or minor joint groups will warrant a 10 percent rating, and two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

The Veteran's lumbar spine disability is rated under Diagnostic Code 5237 for lumbosacral or cervical strain.  

Diagnostic Codes 5235, vertebral fracture or dislocation; 5236, sacroiliac injury and weakness; 5237, lumbosacral or cervical strain; 5238, spinal stenosis; 5239, spondylolisthesis or segmental instability; 5240, ankylosing spondylitis; 5241, spinal fusion; and 5242, degenerative arthritis of the spine are rated under the following general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242. 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is assigned of unfavorable ankylosis of the entire thoracolumbar spine.  Id.  100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1):  Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Diagnostic Code 5242, degenerative arthritis of the spine, requires consideration of Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Finally, Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine discussed above, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under that formula, a 10 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, and a 40 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a , Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id. Note (2).

Analysis:  Period of Appeal Prior to October 1, 2014

VA treatment records indicate that in September 2012, the Veteran reported constant pain in his low back.  He was noted to be followed by pain management for pain and lumbar radiculopathy secondary to an L5-S1 herniated disc with foraminal stenosis.

In January 2013, the Veteran asserted that his low back still "bother[ed] some."  He was noted to have bilateral leg and buttock pain, with no motor weakness, bowel or bladder changes, or numbness.  In July 2013, the Veteran stated that his back pain was worse on the right side and at times shot down the right thigh anteriorly.  

In an August 2013 VA thoracolumbar spine examination, the Veteran reported that he had trouble standing or sitting for long periods of time.  He also indicated that his back kept him from working, and that he had pain in the left low back region, right leg and foot, and occasionally the left foot.  The Veteran stated that he had flare-ups that occurred every day when standing for a long period, which consisted of increased stiffness and pain in the low back.  Range of motion measurements included forward flexion to 35 degrees, extension to 25 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees, with objective evidence of painful motion at the endpoint of each range of motion.  After repetitive-use testing with three repetitions, ranges of motion measurements remained the same.  The Veteran had localized tenderness or pain to palpation of the midline lumbar and paraspinal regions.  He did not have guarding or muscle spasms.  Muscle strength testing of the bilateral hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension all revealed normal muscle strength.  Deep tendon flexes of the bilateral knees and ankles were hypoactive; results of a sensory examination were normal in the bilateral upper anterior thighs, thighs/knees, lower legs/ankles, and feet/toes; and straight leg raising tests were negative bilaterally.  The right lower extremity had mild intermittent pain and mild paresthesias and/or dysesthesias.  The Veteran did not have any other neurologic abnormalities related to the lumber spine, nor did he have IVDS.  He regularly used a cane and occasionally used a walker; however, he did not present for the examination using either device for ambulation assistance.  

In an October 2013 employment evaluation interview, the Veteran reported that he could stand and walk up to ten minutes before stopping to rest.  He also reported that he had difficulty climbing and descending stairs, and noted that weather changes affected his back and increased the pain level.

In August 2014, the Veteran indicated that Vicodin was no longer helping for his pain, and that he wished to try a stronger medication.  No change was made to his medication.

The Board finds that, for this period of the appeal, the record does not demonstrate the requisite manifestations for a rating in excess of 20 percent for the service-connected lumbar spine disability under Diagnostic Code 5237.  For a 40 percent rating, there must be evidence of forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Here, the evidence shows that for the entire period of the appeal, flexion is to 35 degrees and there is no ankylosis.

The Board has considered whether a disability rating higher than 20 percent is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also see also Burton v. Shinseki, 25 Vet. App. 1 (2011); Mitchell v. Shinseki, 24 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds that there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  Even taking into account repetitive use testing, pain, weakness, fatigability, weakness, and incoordination, the Veteran retained a forward flexion range of motion to 35 degrees.  In other words, any additional limitation due to pain does not more nearly approximate a finding of forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Accordingly, the current 20 percent rating contemplates the functional loss due to pain and less movement.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07. 

Consideration has also been given to the potential application of the other diagnostic codes for disabilities of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  However, the Board finds no basis upon which to assign an evaluation in excess of 20 percent for the Veteran's lumbar spine disability at any point during this period of appeal, aside from radiculopathy of the lower extremities, for which the Veteran is already service-connected.

A higher rating is not warranted under Diagnostic Code 5243, as the Veteran has never been found to have IVDS, or any physician-prescribed bed rest, which is the requirement for an incapacitating episode of IVDS.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1. 

In sum, the preponderance of the evidence is against the  award of a rating in excess of 20 percent for the Veteran's service-connected lumbar spine disability for the period of appeal prior to October 1, 2014.  As a preponderance of the evidence is against the award of an increased evaluation, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

D.  Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 
	
In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, including difficulty hearing, pain, and limited range of motion are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not asserted that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his levels of impairment.  In other words, he did not have any symptoms from his service-connected disabilities that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.

III.  Effective Dates

Law and Regulations

Unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  For an increased rating claim, the effective date shall be the later of either the date of receipt of claim, or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  An effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. §§ 3.400 (o)(1), (2).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

Right Lower Extremity Radiculopathy

As discussed above, a rating in excess of 10 percent for the right lower extremity radiculopathy is not warranted for the period of appeal prior to October 1, 2014.  Although the Veteran reported having pain, review of the medical evidence does not reveal that the right lower extremity radiculopathy approximated moderate incomplete paralysis of the left sciatic nerve, which is required to warrant a 20 percent rating.  Rather, the right lower extremity radiculopathy was not shown to warrant a 20 percent rating until the October 1, 2014, VA examination where results of a straight leg test were positive for the right leg, and the Veteran had moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  The Veteran was found to have moderate radiculopathy of the right lower extremity.  

As such, the Board finds that it is not factually ascertainable that a 20 percent rating for the right lower extremity radiculopathy was warranted at any point prior to October 1, 2014, the date entitlement arose.  See 38 C.F.R. § 3.400 (o).  Accordingly, entitlement to an effective date earlier than October 1, 2014, for the 20 percent rating for the right lower extremity radiculopathy is not warranted.

Lumbar Spine

As discussed above, a rating in excess of 20 percent for the lumbar spine disability is not warranted for the period of appeal prior to October 1, 2014.  Although the Veteran reported having pain and stiffness, review of the medical evidence does not reveal that the lumbar spine disability approximated a range of motion limited to 30 degrees of forward flexion or favorable ankylosis of the entire thoracolumbar spine to warrant a 40 percent rating.  Rather, the lumbar spine disability was not shown to warrant a 40 percent rating until the October 1, 2014, VA examination where results first showed evidence of painful motion at 20 degrees of forward motion.  

As such, the Board finds that it is not factually ascertainable that a 40 percent rating for the lumbar spine disability was warranted at any point before October 1, 2014, the date entitlement arose.  See 38 C.F.R. § 3.400 (o).  Accordingly, entitlement to an effective date earlier than October 1, 2014, for the 40 percent rating for the lumbar spine disability is not warranted.


ORDER

For the period of appeal prior to July 8, 2011, a compensable rating for hearing loss is denied.

For the period of appeal from July 8, 2011, to October 4, 2014, a rating in excess of 10 percent for hearing loss is denied.

For the period of appeal prior to October 1, 2014, a rating in excess of 10 percent for left lower extremity radiculopathy is denied.

For the period of appeal prior to October 1, 2014, a rating in excess of 10 percent for right lower extremity radiculopathy is denied.

An effective date earlier than October 1, 2014, for an increased rating of 20 percent for right lower extremity radiculopathy is denied.

For the period of appeal prior to October 1, 2014, a rating in excess of 20 percent for the lumbar spine disability is denied.

An effective date earlier than October 1, 2014, for an increased rating of 40 percent for the lumbar spine disability is denied.


REMAND

Service Connection Claims

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  

In his July 2011 claim for benefits, the Veteran asserted that the claimed neck and bilateral shoulder problems were secondary to his lumbar spine disability.  In an April 2012 VA examination, the Veteran was noted to have diagnoses of cervical spine arthritis, cervical spine degenerative disc disease, and mild bilateral cervical radiculopathy.  The examiner opined that the neck condition with radiculopathy (claimed as a shoulder condition) was less likely than not proximately due to or the result of the Veteran's service-connected lumbar spine disability, as the two disabilities were distinct and separate areas of the body with no relationship.  However, the examiner offered no opinion as to aggravation.  

Additionally, the Board notes, however, that STRs from February 1992 indicate that in addition to low back pain, the Veteran reported having pain in both shoulders and his neck.  He was noted as having muscle strains in his shoulders.  As such,  the Board finds that a remand is necessary to obtain a medical opinion on the issue of direct service connection.  See 38 U.S.C.A. § 5103A.

Increased Rating Claims for the Period of Appeal from October 2014

The most recent treatment records associated with the claims file are dated in October 2014.  Prior treatment notes indicate that the Veteran has been consistently treated for his lumbar spine, radiculopathy of the bilateral lower extremities, and hearing loss disabilities at VA.  As such, to adjudicate the increased rating claims for the period of appeal from October 2014, remand is necessary to obtain updated VA treatment records dated since October 2014.  38 C.F.R. § 3.159.

Earlier Effective Date for TDIU

A TDIU award of benefits itself, may be granted where the schedular rating is less than total, but when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Here, for the appeal period prior to October 1, 2014, the Veteran's service-connected disabilities included the lumbar spine disability (rated as 20 percent disabling), right lower extremity radiculopathy (10 percent disabling), a left lower extremity radiculopathy (10 percent disabling), hearing loss (10 percent disabling), and residuals of a left foot fracture (noncompensable).  Because there is no single disability rated at 60 percent disabling, and there is no disability is rated as at least 40 percent disabling with a combined total of 70 percent or more, the rating percentage criteria for TDIU consideration under 38 C.F.R. § 4.16(a) are not met.

Although the Veteran does not meet the rating requirements for consideration of a TDIU on a schedular basis under 38 C.F.R. § 4.16(a), a TDIU may be granted alternatively on an extra-schedular basis under § 4.16(b) if it is established that the Veteran is indeed unemployable on account of his service-connected disabilities.

The Board is precluded from granting a TDIU on an extra-schedular basis in the first instance, and must refer the matter to the Director of Compensation Service for the initial adjudication.  See 38 C.F.R. § 4.16(b) (2014); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director of the Compensation Service or designee determines that an extra-schedular TDIU is not warranted does the Board then have jurisdiction to decide the issue on its merits.  In this case, the Board notes that a Social Security Administration (SSA) decision found that the Veteran had not engaged in substantial gainful employment since April 1, 2009, and had severe impairments including the lumbar spine disability and lumbar radiculopathy.  Thus, because there is evidence that the Veteran may have been unemployable prior to October 1, 2014, due to service-connected disabilities, the issue of entitlement to a TDIU effective date earlier than October 1, 2014 is referred to the Director of the Compensation Service for adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA healthcare system all outstanding relevant treatment records of the Veteran dated from October 2014 to present.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any neck and shoulder disabilities that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  After thoroughly reviewing the record, the examiner should provide an opinion with supporting rationale as to the following: 

a. Whether it is at least as likely as not (50 percent probability or better) the claimed neck and shoulder disabilities were caused or aggravated by the Veteran's active service.

b. Whether it is at least as likely as not (50 percent probability or better) the claimed neck and shoulder disabilities were caused or aggravated by the service-connected lumbar spine disability.  

The examiner should clearly outline the rationale for any opinion expressed, including discussion of the February 1992 service treatment record.  

3.  Refer the issue of entitlement to a TDIU effective date earlier than October 1, 2014, to the Director of Compensation Service for consideration of assignment of an extraschedular rating for TDIU for this period of time, pursuant to 38 C.F.R. § 4.16(b).  

Prior to submission of the claim to the Director of Compensation Service, prepare a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue of entitlement to TDIU prior to October 1, 2014.  

4.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


